Citation Nr: 1451708	
Decision Date: 11/21/14    Archive Date: 11/26/14

DOCKET NO.  12-20 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

D. Martz Ames, Counsel


INTRODUCTION

The Veteran had active service from June 1962 to November 1969, from February 1970 to September 1977, and from September 1977 to September 1992.  He died in June 1997 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  Jurisdiction over the claims file was subsequently transferred to the VA RO in St. Louis, Missouri.  


FINDINGS OF FACT

1.  The Veteran died in June 1997.  His death certificate lists the immediate cause of death as cardiac arrest.  The other significant condition contributing to his death was arrhythmia.   

2.  At the time of the Veteran's death, service connection was in effect for a back disability and bilateral hearing loss; he had no pending claims for service connection at the time of his death.  

3.  The Veteran is presumed to have been exposed to herbicides.  

4.  The preponderance of the evidence establishes that a service-connected disability was not a principal or contributory cause of the Veteran's death, nor did such a disability hasten his death.


CONCLUSION OF LAW

The requirements for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.312 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014);38 C.F.R. §§ 3.102, 3.159, (2014).  In the context of a claim of service connection for cause of death, section 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death, (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Prior to initial adjudication, a letter dated in March 2011 satisfied the duty to notify provisions with regard to the appellant's claim as set forth in Hupp.

VA has also fulfilled its duty to assist.  The Veteran's service treatment records (STRs) were obtained and the RO conducted proper development regarding whether the Veteran served in the Republic of Vietnam.  The appellant submitted a release form for Kimball Health Services, the health care provider who treated the Veteran at the time of his death in June 1997.  In November 2012, Kimball Health Services informed VA that the Veteran's records had been destroyed.  The RO informed the appellant of this in the January 2013 Supplemental Statement of the Case.  Even though she was not provided proper notice under 38 C.F.R. § 3.159(e) regarding the negative response, neither she nor her representative have asserted that any prejudice occurred as a result.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Shinseki v. Sanders, 556 U. S. 396, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). Further, the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of her claim, to include the opportunity to present pertinent evidence.  

II.  Service Connection for the Cause of the Veteran's Death

VA death benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.5, 3.312 (2014).  In order to establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312 (2014).

To be considered a principal cause of death, a service-connected disability must have been singly or jointly with some other condition the immediate or underlying cause of death or have been etiologically related to the cause of death.  For a service-connected disability to be a contributing cause, it must have substantially or materially contributed to a veteran's death; it is not sufficient to show that it casually shared in producing death, but rather there must be a causal connection.  A contributory cause of death is inherently one not related to the principal cause.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (b), (c) (2014).

The Veteran died in June 1997.  His death certificate lists the immediate cause of death as cardiac arrest.  The other significant condition contributing to his death was arrhythmia.  At the time of his death, the Veteran had two service-connected disabilities: a back disability and bilateral hearing loss.  The appellant asserts that the Veteran's cardiac arrest was caused by coronary artery disease, which should have been service-connected because the Veteran served two tours in the Republic of Vietnam.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2013); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2013); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102 (2013).  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Alternatively, the nexus requirement may be satisfied by evidence that a chronic disease subject to presumptive service connection manifested itself to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  The Board notes that arteriosclerosis is a chronic disease listed in 38 C.F.R. § 3.309(a).  There are many types of arteriosclerosis, including coronary.  Dorland's Illustrated Medical Dictionary, 144 (32nd ed. 2012).  As discussed below, there is no evidence that the Veteran was diagnosed with coronary arteriosclerosis or any other heart condition within one year of his separation from service.  Therefore presumptive service connection under 38 C.F.R. § 3.309(a) is not warranted.  

The Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides.  Diseases associated with exposure to certain herbicide agents used in support of military operations in the Republic of Vietnam during the Vietnam Era will be considered to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) (West 2014); 38 C.F.R. § 3.307(a)(6) (2014).  For the purposes of the presumption, ischemic heart disease, to include coronary artery disease, is associated with exposure to herbicides.  38 U.S.C.A. § 1116(a)(2) (West 2014); 38 C.F.R. § 3.309(e) (2014).  In this case, presumptive service connection is not warranted for coronary artery disease because the preponderance of the evidence is against a finding that the Veteran had this condition.  The availability of presumptive service connection for a disability based on exposure to herbicides does not preclude a veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There is no probative evidence of record showing that the Veteran had coronary artery disease, or any other heart condition that was related to herbicide exposure or directly due to service.  His death certificate lists his cause of death as cardiac arrest as a result of arrhythmia.  Arrhythmia is the Veteran's only documented heart condition.  Coronary artery disease is not listed on his death certificate.  The only evidence of record regarding whether the Veteran had coronary artery disease or another heart condition aside from arrhythmia is lay evidence provided by the appellant.  In an August 2011 statement, the appellant stated that there was "...no medical evidence for his heart conditions because he never let the family know that he was sick...."  She stated that he secretly took aspirin on a regular basis.  She stated that when their son was in high school, he passed out in the garage but refused to seek medical treatment.  She stated that she "...knew he was suffering and ill with his heart but he was afraid to go to the doctor," and that she "[had] seen him for many years holding his chest and looking sick and always saying he is okay and trying to pretend he is fine."  In her July 2012 VA Form 9 she stated, "I believe that [the Veteran's] heart attack would have been diagnosed as CAD had he went to see a doctor prior to [the] attack."

The appellant is competent to report the Veteran's observable symptoms, such as his taking aspirin, passing out, and clutching his chest.  Layno v. Brown, 6 Vet. App. 465 (1994).  Her description of his symptoms is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  She is also competent to state that the Veteran had arrhythmia because it is listed on the Veteran's death certificate, which was certified by a physician.  However, for the reasons discussed below, her opinion that the Veteran had coronary heart disease, or any other heart condition other than arrhythmia, is not competent.  

Because there is no universal rule as to competence on this issue, the Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person to provide an opinion as to etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 -77 (Fed. Cir. 2007); see also Kahana v. Shinseki, 24 Vet. App. 428, 433 n.4 (2011).  Although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, whether the Veteran had coronary artery disease or any other heart condition that was related to service falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F .3d at 1377 n.4.  

The Veteran's death certificate listed his cause of death as cardiac arrest due to arrhythmia.  The overall factual picture regarding heart disabilities is complex because arrhythmia and other heart conditions are internal processes and the Veteran in this case did not undergo any medical treatment that would provide information regarding his heart.  There are many potential causes of arrhythmia and specialized medical experience and testing is required to determine which one is correct.  The appellant does not possess any type of training or experience needed to diagnose the underlying cause of the Veteran's arrhythmia, be it coronary artery disease or another heart condition.  As a result, the persuasive value of her lay assertions is low because the overall factual picture is complex.  Therefore, the appellant's assertion that the Veteran had a heart condition, including coronary artery disease, is not probative.  Her assertion that a heart condition caused his arrhythmia or cardiac arrest is also not probative.  

Regarding direct service connection, the Veteran's STRs are negative for any symptoms or diagnoses of a heart condition including coronary artery disease and arrhythmia.  At his April 1973 and August 1977 periodic examinations his heart was normal, including a normal chest x-ray.  In December 1980 he reported pain on the right side of his chest for three days.  However, he was diagnosed with an upper respiratory infection, not a heart problem.  In his Jul y 1982 report of medical history for retirement, he answered "no" to whether he had shortness of breath, pain or pressure in his chest, heart trouble, palpitation, or a pounding heart.  He answered "yes" to whether he had dizziness or fainting spells.  The examiner found that this was "brief postural dizziness" and did not note a heart condition.  At his July 1982 separation examination, his heart was normal, including a normal chest x-ray.  

Within one year of separation from service, the Veteran filed claims for service connection for hearing loss and a back disability in November 1982.  His claims were granted in a January 1983 rating decision.  He underwent a VA examination in November 1982 during which the examiner noted, "[t]he patient's only complaint is his back."  He reported chronic back pain, bilateral hip pain, and hearing loss.  His general physical examination was "unremarkable."  The examiner diagnosed chronic low back pain and hip pain with a previous diagnosis of ankylosing spondylitis, and recommended that hearing loss be ruled out.  No cardiac symptoms were noted and no heart condition was diagnosed.  There is no medical evidence of record showing that the Veteran had a heart condition during or after service.  As noted above, the only evidence in favor of service connection for a heart condition is the appellant's lay assertions, which are not competent.  There is no probative evidence to support the conclusion that the Veteran had a heart condition that was incurred or aggravated by service.  The record does not show, nor has the appellant asserted, that a heart condition other than coronary artery disease was directly caused by the Veteran's exposure to herbicides.  Direct service connection is not warranted for a heart condition.  38 C.F.R. § 3.303 (2014).  

Finally, the record does not show, and the appellant does not assert, that the Veteran's service-connected low back disability or hearing loss had a causal relationship to his death.  

The Board is sympathetic to the appellant in that it is clear she sincerely believes her spouse's death was caused by a disability that should be service-connected.  However, the most probative medical evidence of record does not support these contentions.  The preponderance of the evidence is against a finding that the Veteran had a heart condition, to include coronary artery disease, that was related to service.  Therefore, the preponderance of the evidence is also against a finding that any service-connected disability had a causal connection to the Veteran's death.  As  a result, the provisions of 38 U. S. C. A. 5107(b) regarding reasonable doubt are not applicable, and service connection for the cause of the Veteran's death is not warranted.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2013); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


